Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 1 of 6 PageID #: 42




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

CARLO X. PAYNE,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )       No. 1:21-cv-00341-TWP-MPB
                                                        )
CORRECTIONS CORPORATION OF                              )
AMERICA, et al.                                         )
                                                        )
                               Defendants.              )

             Order Screening Amended Complaint, Dismissing Deficient Claims,
                       and Directing Issuance and Service of Process

        Plaintiff Carlo X. Payne brings this civil rights action alleging that the defendants were

deliberately indifferent to his diabetes symptoms when he was incarcerated at the Marion County

Jail and Marion County Jail II. The court screened and dismissed Mr. Payne's original complaint.

Mr. Payne has filed an amended complaint that is now subject to screening.

                                      I.     Screening Standard

        The Court must screen Mr. Payne's amended complaint, dismissing any and all claims that

are frivolous or malicious, fail to state a claim for relief, or seek monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915A(a)−(c). In determining whether a complaint

states a claim, the court applies the same standard as when addressing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal, the amended complaint "must contain sufficient factual matter, accepted as

true, to state a claim for relief that is plausible on its face. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 2 of 6 PageID #: 43




                               II.     The Amended Complaint

       The amended complaint names eight defendants: (1) Corrections Corporation of America,

(2) Marion County Sheriff's Department, (3) Marion County Nurse 1, (4) Marion County Nurse 2,

(5) CCA Nurse 1, (6) CCA Nurse 2, (7) CCA Nurse 3, and (8) CCA Head Nurse (Melissa).

       In the amended complaint, Mr. Payne alleges that he was diagnosed with Type 1 Diabetes

in 2009. From 2009 through 2013, he managed his symptoms with medication. From 2013 to 2018,

he managed his symptoms with diet and exercise alone. In October 2018, Mr. Payne was arrested

and booked into the Marion County Jail, which is operated by the Marion County Sheriff's

Department. Within days, he was transferred to Marion County Jail II, which is operated by private

contractor Corrections Corporation of America.

       While being booked in at Marion County Jail II, Mr. Payne notified a nurse that he was

diabetic. After a week on a regular diet, Mr. Payne began experiencing night sweats, shakes, and

fatigue. Mr. Payne submitted a medical request, and a few days later a nurse checked his blood

sugar level. The reading was low, so the nurse ordered blood sugar checks for the next two weeks.

       Different nurses performed the blood sugar checks, but they were always performed within

hours after Mr. Payne had eaten. Mr. Payne's blood sugar was always within normal levels, but he

continued to have "an adverse physical condition," mostly at nights. Dkt. 7 at 5−6.

       On November 9, 2018, lab tests were done on Mr. Payne's blood. A nurse reported that

Mr. Payne was not diabetic but anemic. Mr. Payne never saw the results himself. He received

another blood test in December 2018. The results again indicated that Mr. Payne was not diabetic.

       Mr. Payne was transferred back to the Marion County Jail on February 14, 2019. At intake,

he notified a nurse ("Marion County Nurse 2") that he was diabetic. The nurse told him he would

be put in for blood work, but no blood tests were performed.



                                                 2
Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 3 of 6 PageID #: 44




        Mr. Payne was transferred to Hamilton County Jail on August 29, 2019. When medical

staff tested Mr. Payne's blood sugar levels at Hamilton County Jail, they were very high. Mr. Payne

has now been diagnosed with Type 2 Diabetes, which requires daily insulin injections.

        Mr. Payne alleges that Corrections Corporation of America maintains a policy of testing

blood sugar at incorrect times, such that they can never detect an inmate's diabetes. He alleges that

Marion County Sheriff's Department "had a policy, practice and procedure that left his condition

undiagnosed and untreated while he was incarcerated." Dkt. 7 at 9. The complaint offers no

description of this alleged policy, practice, and procedure.

                                             III.    Discussion

        A.       Claim to Proceed

        Mr. Payne's Fourteenth Amendment claim 1 against Corrections Corporation of America

based on a policy or widespread practice of conducting blood sugar checks exclusively after meals

shall proceed.

        B.       Claims Dismissed as Untimely

        Any claims against the nurses at Marion County Jail II—"CCA Nurse 1," "CCA Nurse 2,"

"CCA Nurse 3," and "CCA Head Nurse (Melissa)"—are dismissed as frivolous because they are

untimely.

        "[I]n § 1983 actions, federal courts apply the statute of limitations governing personal

injury actions in the state where the injury took place. In Indiana, such claims must be brought

within two years." Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013) (citation omitted).

Untimeliness is an affirmative defense, but a complaint may be dismissed sua sponte if "the

existence of a valid affirmative defense is so plain from the fact of the complaint that the suit can


1
 The complaint suggests that Mr. Payne was a pretrial detainee while in custody at Marion County Jail and Marion
County Jail II. If he was instead a convicted inmate, his claim shall proceed under the Eighth Amendment.

                                                       3
Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 4 of 6 PageID #: 45




be regarded as frivolous." Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 763 (7th Cir. 2016)

(quoting Walker v. Thompson, 288 F.3d 1005, 1009–10 (7th Cir. 2002)); see also Koch v. Gregory,

536 F. App'x 659, 660 (7th Cir. 2013) (when complaint's allegations plainly show it is untimely,

dismissal under § 1915A is appropriate).

       Once Mr. Payne was transferred out of Marion County Jail II on February 14, 2019,

the nurses at that facility no longer had "the power to do something about his condition."

Heard v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001); cf. Heard v. Elyea, 525 F. App'x 510, 511

(7th Cir. 2013) ("[W]hen a person resigns or retires from his public employment, the claim accrues

on that date."). The statutory limitations period thus began running on February 14, 2019, for the

claims related to Mr. Payne's time at Marion County Jail II. Mr. Payne had until February 14, 2021,

to file claims against the Marion County Jail II nurses, but he did not name them in his original

complaint, and he filed his amended complaint on March 22, 2021. 2 The claims against the Marion

County Jail II nurses do not "relate back" to Mr. Payne's original complaint because the original

complaint did not name them as defendants or otherwise give them notice that an action was being

brought against them. See Fed. R. Civ. P. 15(c)(1)(C). These claims are therefore dismissed as

frivolous.

       C.      Claims Dismissed for Failure to State a Claim Upon Which Relief
               May Be Granted

       Mr. Payne's claims against Marion County Nurse 1 and Marion County Nurse 2 are

dismissed for failure to state a claim upon which relief may be granted.

       Prison officials have a duty to ensure that inmates receive adequate medical care. Farmer

v. Brennan, 511 U.S. 825, 835 (1994). To prevail on a claim of inadequate medical care in violation



2
  Even using the amended complaint's signature date of March 8, 2021, dkt. 7 at 9, these claims
are untimely.
                                                4
Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 5 of 6 PageID #: 46




of the Fourteenth Amendment, Mr. Payne must allege facts sufficient to establish that a plausible

claim that (1) the defendant "acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [his care]," and (2) that the defendant's actions

were objectively unreasonable. Miranda v. County of Lake, 900 F.3d 335, 353−54 (7th Cir. 2018);

Kingsley v. Hendrickson, 576 U.S. 389, 395 (2015).

       According to Mr. Payne, he told Marion County Nurse 1 that he had diabetes on

October 21, 2018, and he was transferred to a different facility on October 24 or 25, 2018. Until

his arrest, he had controlled his sugar levels from 2013 to 2018 with diet and exercise. Marion

County Nurse 1's failure to take action on this information for the three or four days before

Mr. Payne's transfer was not objectively unreasonable.

       Mr. Payne alleges that he informed Marion County Nurse 2 of his diabetes in

February 2019 upon his return to Marion County Jail. She said he would be put in for blood work,

but no blood tests were done before Mr. Payne was transferred to Hamilton County Jail in

August 2019. Standing alone, these allegations might warrant an inference that the nurse's actions

were objectively unreasonable. But Mr. Payne also alleges that he received blood tests in

November and mid-to-late December 2018. Neither of these tests indicated that Mr. Payne had

diabetes. Marion County Nurse 2's failure to perform further tests based on his statement at intake

was not objectively unreasonable. Additionally, Mr. Payne's claims against Marion County

Nurse 2—and all the nurses whom the complaint does not identify by name—are dismissed

because "it is pointless to include . . . anonymous defendants in federal court; this type of

placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise

help the plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations omitted).




                                                5
Case 1:21-cv-00341-TWP-MPB Document 9 Filed 06/02/21 Page 6 of 6 PageID #: 47




        Mr. Payne's claim against the Marion County Sheriff's Department also is dismissed for

failure to state a claim upon which relief may be granted. To state a claim for relief against the

Marion County Sheriff's Department, Mr. Payne must allege that the defendant's policy, practice,

or custom, caused a constitutional violation. Whiting v. Wexford Health Sources, Inc., 839 F.3d

658, 664 (7th Cir. 2016). Mr. Payne alleges only that the Marion County Sheriff's Department

"had a policy, practice and procedure that left his condition undiagnosed and untreated while he

was incarcerated." This is a conclusion, not an allegation. Mr. Payne does not state what the policy

was or how it might have caused his constitutional injury.

                       IV.     Directing Issuance and Service of Process

        Mr. Payne's claim against Corrections Corporation of America shall proceed. All other

claims in the amended complaint are dismissed.

        The clerk is directed to terminate defendant Marion County Jail from the docket.

        The clerk is directed to issue service to defendant Corrections Corporation of America.

Process shall consist of the amended complaint, dkt. [7], applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

        IT IS SO ORDERED.

Date:    6/2/2021


Distribution:

CARLO X. PAYNE
18102 Cumberland Road
Noblesville, IN 46060

Corrections Corporation of America
c/o: CT Corporation Systems, as Registered Agent
150 West Market Street, Suite 800
Indianapolis, Indiana 46204



                                                 6
